34 So. 3d 636 (2009)
Thomas J. AMERSON, Appellant,
v.
STATE of Mississippi, Appellee.
No. 2009-CP-00630-COA.
Court of Appeals of Mississippi.
December 8, 2009.
Rehearing Denied March 2, 2010.
Certiorari Denied May 13, 2010.
Thomas J. Amerson (Pro Se), attorney for appellant.
Office of the Attorney General, by Lisa Lynn Blount, attorney for appellee.
Before MYERS, P.J., IRVING and GRIFFIS, JJ.
IRVING, J., for the Court.
¶ 1. Thomas J. Amerson was convicted of arson and, in a separate cause number, of destroying public property and disorderly conduct. He was sentenced in the aggregate to ten years' imprisonment as a habitual offender. At the time of his convictions, Amerson was also serving a five-year sentence for carrying a concealed weapon. Amerson appealed the arson conviction, which was affirmed by the Mississippi Supreme Court in Amerson v. State, 628 So. 2d 1383 (Miss.1993). Thereafter, Amerson unsuccessfully sought permission from the Mississippi Supreme Court to pursue post-conviction relief (PCR) in the circuit court. Notwithstanding his failure to obtain permission, Amerson filed a PCR motion in the Lauderdale County Circuit Court, challenging his sentence for the arson conviction.
¶ 2. The circuit court found that it lacked jurisdiction to consider Amerson's PCR motion pursuant to Mississippi Code Annotated section 99-39-7 (Rev.2007) because he had failed to obtain permission from the Mississippi Supreme Court to proceed in the trial court.
¶ 3. A trial court's denial of post-conviction relief will not be reversed absent a finding that the trial court's decision was "clearly erroneous." Callins v. State, 975 So. 2d 219, 222(¶ 8) (Miss.2008) (quoting Lambert v. State, 941 So. 2d 804, 807(¶ 14) (Miss.2006)). In addition, "questions of law are reviewed de novo." Id. (quoting Lambert, 941 So.2d at 807(¶ 14)).
¶ 4. In this case, the circuit court was correct that it did not have jurisdiction to *637 consider Amerson's PCR motion. Section 99-39-7 states that there must be "an order granted allowing the filing of such motion in the trial court." Therefore, we affirm the judgment of the circuit court.
¶ 5. THE JUDGMENT OF THE CIRCUIT COURT OF LAUDERDALE COUNTY DISMISSING THE MOTION FOR POST-CONVICTION RELIEF IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO LAUDERDALE COUNTY.
KING, C.J., LEE AND MYERS, P.JJ., GRIFFIS, BARNES, ISHEE, CARLTON AND MAXWELL, JJ., CONCUR. ROBERTS, J., NOT PARTICIPATING.